NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-10381
                                                     17-10382
                Plaintiff-Appellee,
                                                D.C. Nos. 4:10-cr-03153-DCB
 v.                                                       4:17-cr-00701-DCB

JESUS HUMBERTO BALLESTEROS-
YANEZ, a.k.a. Humberto Ballesteros-             MEMORANDUM*
Yanez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      In these consolidated appeals, Jesus Humberto Ballesteros-Yanez appeals his

guilty-plea conviction and 30-month sentence for possession with intent to

distribute less than 50 kilograms of marijuana, in violation of 21 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), (b)(1)(D), and the revocation of supervised release and consecutive

18-month sentence imposed upon revocation. Pursuant to Anders v. California,

386 U.S. 738 (1967), Ballesteros-Yanez’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We construe the letter submitted by Ballesteros-Yanez on May 21, 2018,

as a pro se supplemental brief. No answering brief has been filed.

      Ballesteros-Yanez waived his right to appeal his conviction, the revocation

of supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waivers. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

      We decline to address on direct appeal Ballesteros-Yanez’s pro se claim of

ineffective assistance of counsel. See United States v. Rahman, 642 F.3d 1257,

1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                           17-10381 & 17-10382